[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT

No. 98-1344

UNITED STATES OF AMERICA,

      Appellee,

         v.

   EDWARD CARDONA,

Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF RHODE ISLAND

[Hon. Mary M. Lisi, U.S. District Judge]

       Before

Torruella, Chief Judge,

Cyr, Senior Circuit Judge,

and Stahl, Circuit Judge.

James T. McCormick for appellant. 
Mary E. Rogers, Assistant United States Attorney, with whom
Margaret E. Curran, United States Attorney, was on brief for appellee.

       December 2, 1998

Per Curiam.  Following oral argument and a full review of the
entire record on appeal, we conclude that the three rulings
challenged on appeal were all well within the discretion of the
distr                      ict court.
     Affirmed.